  Case 4:17-cv-13292-LVP-EAS ECF No. 129 filed 04/08/20       PageID.3106    Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

   AFT MICHIGAN,

                  Plaintiff,
                                                        Case No. 17-13292
   v.                                                   Honorable Linda V. Parker

   PROJECT VERITAS, et al

             Defendants.
   ____________________________/

                     FOURTH AMENDED SCHEDULING ORDER

        YOU WILL RECEIVE NO FURTHER NOTICE OF THESE DATES
Expert Report Due Date:                                          May 15, 2020
Rebuttal Expert Report:                                          May 30, 2020
Fact Discovery Cut-off:                                          June 30, 2020
Expert Discovery Cut-off Date:                                   June 30, 2020
Dispositive Motion Cut-off Filed By:                              July 15, 2020
Motions in Limine Filed By:                                     October 1, 2020
Joint Final Pretrial Order Submitted to the Court By:           October 30, 2020
Final Pretrial Conference:                              November 17, 2020 at 12:00 p.m.
Trial Date:                                               December 1, 2020 at 9:00 a.m.
              Jury Trial: Yes ■ No □      Estimated Length of Trial: 10 Days

   REFER TO THE COURT’S PRACTICE GUIDELINES FOR
   INFORMATION RELEVANT TO THE DATES AND ACTIVITIES SET
   FORTH ABOVE

          IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
   Dated: April 8, 2020                         U.S. DISTRICT JUDGE
